Order unanimously affirmed without costs. Memorandum: The Surrogate’s Court did not lack either subject matter or personal jurisdiction to revoke petitioner’s letters of administration (see, SCPA 201, 203, 711 [4]; 719 [10]). The decision to revoke such letters pursuant to SCPA 719 (10) rests within the discretion of the Surrogate’s Court and, based upon the record before us, it cannot be said that the court abused its discretion in revoking petitioner’s letters (see, Matter of Menis, 137 AD2d 692, 693). Accordingly, the petition to vacate the judgment revoking petitioner’s letters was properly dismissed. (Appeal from Order of Erie County Surrogate’s Court, Mattina, S.—Vacate Judgment.) Present—Doerr, J. P., Boomer, Green, Pine and Davis, JJ.